Case 3:20-cr-00088-TSL-FKB Document 3 Filed 07/14/20 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

 

UNITED STATES OF AMERICA

SOUTHERN DISTRICT OF MISSISSIPPI

BY

FILED

 

 

JUL 14 2020

 

 

ARTHUR JOHNSTON

DEPUTY

 

v. CRIMINAL NO. S.OCLRR. Cw Hep

MARK ANTHONY COLEMAN 18 U.S.C. § 2422(b)
18 U.S.C. § 1519

The Grand Jury charges:

COUNT 1

Beginning on or about February 24, 2020, and continuing through on or about May 7,

2020, in Hinds County, in the Northern Division of the Southern District of Mississippi, and

elsewhere, the defendant, MARK ANTHONY COLEMAN, did use a facility and means of

interstate commerce, that is, a cellular telephone connected to the Internet, to attempt to

knowingly persuade, induce, entice and coerce an individual whom he knew had not attained the

age of 18 years, to engage in sexual activity under such circumstances that would constitute a

criminal offense by any person under Mississippi Code of 1972, Section 97-3-95.
All in violation of Title 18, United States Code, Section 2422(b).

COUNT 2

On or about February 24, 2020, in Hinds County, in the Northern Division of the

Southern District of Mississippi, and elsewhere, the defendant, MARK ANTHONY

COLEMAN, did unlawfully and knowingly alter, destroy, mutilate, conceal, and cover up a

tangible object with the intent to impede, obstruct, and influence the investigation and proper

administration of any matter within the jurisdiction of any department or agency of the United

States, or in relation to or contemplation of any such matter or case, to wit: the defendant,

MARK ANTHONY COLEMAN deleted text messages and images of a minor female from his

 
Case 3:20-cr-00088-TSL-FKB Document 3 Filed 07/14/20 Page 2 of 2

cellular telephone and disconnected services to a cellular telephone purchased for the minor
female by him.

All in violation of Title 18, United States Code, Section 1519.

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the
offense, including but not limited to all proceeds obtained directly or indirectly from the
offenses, and all property used to facilitate the offense. Further, if any property described above,
as aresult of any act or omission of the defendant: (a) cannot be located upon the exercise of due
diligence; (b) has been transferred or sold to, or deposited with, a third party; (c) has been placed
beyond the jurisdiction of the Court; (d) has been substantially diminished in value; or (e). has
been commingled with other property, which cannot be divided without difficulty, then it is the
intent of the United States to seek a judgment of forfeiture of any other property of the
defendant, up to the value of the property described in this notice or any bill of particulars

supporting it.

  
   

All pursuant to Title 18, United States Code, Segtton 2428

   
 

  

. MICHAEL T? JR.
United States Attorney

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment wag returned in open court by the foreperson or deputy foreperson of the
grand jury on this the _/¢" day of July, 2020. of

J yy

UNITED STATES MAGISTRATE JUDGE
